          Case 1:20-cv-02957-UNA Document 7 Filed 12/22/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                          )
HELENE TONIQUE WILLIAMS,                  )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )              Civil Action No. 20-2957 (UNA)
                                          )
JAN SCHAKOWSKY, et al.,                   )
                                          )
            Defendants.                   )
_________________________________________ )


                                 MEMORANDUM OPINION

       This matter is before the Court on review of this pro se plaintiff’s application to proceed

in forma pauperis and her civil complaint. The Court will grant plaintiff’s application and, for

the reasons stated below, will dismiss the complaint.

       The plaintiff’s original complaint (ECF No. 1) and two attempted amendments (ECF

Nos. 4, 5) appear to raise an employment discrimination claim. A purported amended complaint

(ECF No. 6) challenges the Executive Committee Order of the United States District Court for

the Northern District of Illinois which, among other things, requires that new complaints shall be

reviewed by the Executive Committee to determine whether they should be filed. See In re

Williams, Civ. No. 18 C 5213 (N.D. Ill. July 23, 2019). According to the plaintiff, the Executive

Committee Order “is unconditional and unlawful,” yet has remained in effect for two years. Am.

Compl. (ECF No. 6) at 2.

       It appears that the plaintiff has abandoned her employment discrimination claim.

Remaining, then, is her challenge to the Executive Committee Order, a matter this Court cannot
           Case 1:20-cv-02957-UNA Document 7 Filed 12/22/20 Page 2 of 2




entertain. As a general rule applicable here, a federal district court lacks jurisdiction to review

the decisions of other courts. See, e.g., Petrovic v. United States, No. 1:19-CV-00482, 2019 WL

1746301, at *2 (D.D.C. Apr. 17, 2019), appeal dismissed, No. 19-5139, 2019 WL 5963409 (D.C.

Cir. Aug. 6, 2019); United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (citing Lewis v.

Green, 629 F. Supp. 546, 553 (D.D.C.1986)); Fleming v. United States, 847 F. Supp. 170, 172

(D.D.C. 1994) (applying District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482

(1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923) ), aff’d, No. 94-5079,

1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995). Plaintiff cannot evade

the application of the Executive Committee Order by filing a civil suit in this federal district

court.

         An Order is issued separately.



DATE: December 22, 2020                                /s/
                                                       CHRISTOPHER R. COOPER
                                                       United States District Judge
